         Case 4:20-cv-01799 Document 14 Filed on 07/13/20 in TXSD Page 1 of 3
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        July 13, 2020
                                IN THE UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

NEW YORK PIZZERIA, INC.,                             §
    Plaintiff,                                       §
                                                     §
v.                                                   §      CIVIL ACTION NO. H-20-1799
                                                     §
DAVID MARTINEZ, et al.,                              §
    Defendants.                                      §

                                            MEMORANDUM AND ORDER

           This case is before the Court on the Motion to Dismiss [Doc. # 11] filed by

Defendants David Martinez, RGV Franchise Developers, L.L.C., Malfitany Past

Company, LLC, and Wingman Restaurants, Inc. Plaintiff New York Pizzeria, Inc. has

neither filed a response in opposition to the Motion to Dismiss, nor requested

additional time to do so.1 Having reviewed the full record and governing legal

authorities, the Court grants the Motion to Dismiss and dismisses this action for lack

of subject matter jurisdiction.




1
           Generally, the Court would allow Plaintiff additional time to file a response. In this
           case, however, the undisputed record establishes that complete diversity is absent.
           Therefore, the Court need not require a response from Plaintiff. Indeed, a Court is
           obligated to consider sua sponte whether it has subject matter jurisdiction. See Fort
           Bend Cty., Texas v. Davis, __ U.S. __, 139 S. Ct. 1843, 1849 (June 3, 2019); Gonzalez
           v. Thaler, 565 U.S. 134, 141 (2012); Punch v. Bridenstine, 945 F.3d 322, 330 (5th
           Cir. 2019).
P:\ORDERS\1-2020\1799MD.wpd   200713.1640
         Case 4:20-cv-01799 Document 14 Filed on 07/13/20 in TXSD Page 2 of 3




           In the Complaint, Plaintiff alleges that it is a Texas corporation doing business

in Houston. See Complaint [Doc. # 1], ¶ 1. Plaintiff alleges, and Defendants do not

disagree, that Defendant David Martinez is a Texas citizen (¶ 2), Defendants RGV

Franchise Developers, L.L.C. and Malfitany Pasta Company, LLC are Texas limited

liability corporations (¶¶ 3-4), and Defendant Wingman Restaurants, Inc. is a Texas

corporation (¶ 4). Defendants Jose and Pamela Martinez are citizens of Florida. See

id., ¶¶ 6-7. The case involves a breach of contract claim and a fraud claim, and

Plaintiff asserts jurisdiction under 28 U.S.C. § 1332(a) because “there are Defendants

from another state.” See id., ¶ 9.

           The federal district courts have original jurisdiction over all civil actions where

the matter in controversy exceeds $75,000 and is “between citizens of a state and

citizens or subjects of a foreign state.” See 28 U.S.C. § 1332(a). “Diversity

jurisdiction requires an amount in controversy exceeding $75,000 and ‘complete

diversity’ of parties -- that all persons on one side of the controversy be citizens of

different states than all persons on the other side.” Moss v. Princip, 913 F.3d 508, 514

(5th Cir. 2019) (internal quotations and citation omitted); see also ExxonMobil Corp.

v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005) (“the presence in the action of a

single plaintiff from the same State as a single defendant deprives the district court of

original diversity jurisdiction over the entire action”).


P:\ORDERS\1-2020\1799MD.wpd   200713.1640       2
         Case 4:20-cv-01799 Document 14 Filed on 07/13/20 in TXSD Page 3 of 3




           It is undisputed that Plaintiff and multiple Defendants are citizens of Texas. As

a result, complete diversity of citizenship is absent and the Court lacks subject matter

jurisdiction under § 1332(a). It is, therefore, hereby

           ORDERED that Defendants’ Motion to Dismiss [Doc. # 11] is GRANTED

and this case is DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction. The Court will issue a separate Final Order of Dismissal.

                                          13thday of July, 2020.
           SIGNED at Houston, Texas, this ___




                                                        NAN Y F. ATLAS
                                               SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-2020\1799MD.wpd   200713.1640      3
